DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1, 5, 11, 13 and 14 are amended.  Claims 4, 7 and 15 are cancelled.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 2, 5, 6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,079,560 to Blackwell.
	Regarding claim 1, Blackwell ‘560 discloses a fixing bracket for fixing a tie wrap at a fuel rail for mounting a wiring harness at the fuel rail, the fixing bracket 80 comprising: a one-piece bracket body 81/82/83 extending along a longitudinal axis, the bracket body including a first longitudinal end section 82, a second longitudinal end section 82, and an intermediate section 81; wherein the intermediate section is disposed between the first end section and the second end section; the intermediate section comprises a protrusion 89 including two bows 86 spaced apart from one other by a slot 84 disposed between the bows; and the first longitudinal end section 82 and the second longitudinal end section 82 each extend away from the intermediate section 81 and respectively form a contour matching an outer surface of the fuel rail (fig. 2 and 8).  
	Regarding claim 2, Blackwell ‘560 discloses wherein: the first longitudinal end section 82 comprises a respective first portion adjacent to the intermediate section 81 (fig. 1b); the second longitudinal end section 82 comprises a respective first portion adjacent to the intermediate section 89 (fig. 1b); the protrusion 89 extends along a direction transverse or orthogonal with regard to a surface of the portion of the first longitudinal end section and/or with regard to a surface of the portion of the second longitudinal end section; and the bows 86 are spaced apart from each other in a direction perpendicular with regard to the longitudinal axis (figs. 1ab, 8 and 9).  
	Regarding claim 5, Blackwell ‘560 discloses wherein the protrusion comprises three bows 85/86/86 spaced apart from each other in a direction perpendicular to the longitudinal axis; and the fixing bracket comprises two slots 84, each slot  84 disposed between two of the three bows (fig. 1bg) with regard to each pair of neighboring bows both respective bows of the pair adjoin a respective slot 84 between them.  
	Regarding claim 6, Blackwell ‘560 discloses wherein, with regard to a view of the bracket body projected to a first geometrical projection plane, at least a section of each bow 86 is adapted to a circular contour or a polygon.  
	Regarding claim 8, Blackwell ‘560 discloses wherein the intermediate section 81 includes a first portion adjacent the first longitudinal end section and a second portion adjacent to the second longitudinal end section; and said first portion and/or said second portion forms a respective resting plane (fig. 1b); wherein, with regard to a view of the bracket body projected to a geometrical projection plane, at least a section of the resting plane has a concave shape (fig. 1b, 2, 8).  
	Regarding claim 9, Blackwell ‘560 discloses wherein, with regard to a view of the bracket body 81/82/83 projected to a geometrical projection plane, the bows 86 extend straight and parallel to each other (extend straight at base 89 relative to the bracket body - figs. 1ab, 2).  
	Regarding claim 10, Blackwell ‘560 discloses wherein at least one of the first longitudinal end section 82 and the second longitudinal end section 82 comprises a via hole (fig. 1b).  
	Regarding claim 11, Blackwell ‘560 discloses a system comprising: a main gallery of a fuel rail; and a fixing bracket 80 for fixing a tie wrap at the fuel rail for mounting a wiring harness at the fuel rail, the fixing bracket comprising a one-piece bracket body extending along a longitudinal axis, the bracket body including a first longitudinal end section 82, a second longitudinal end section 82, and an intermediate section 81; wherein the intermediate section 81 is disposed between the first end section and the second end section; the intermediate section 81 comprises a protrusion 89 including two bows 86 spaced apart from one other by a slot 84 disposed between the bows; and the first longitudinal end section 82 and the second longitudinal end section 82 each extend away from the intermediate section 81 and respectively form a contour matching an outer surface of the fuel rail (figs. 2 and 8).  
	Regarding claim 12, Blackwell ‘560 discloses further comprising: a tie wrap 152; and a wiring harness 100; wherein the main gallery 150 has an outer circular shape with a radius.  
	
	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,079,560 to Blackwell in view of US 5,806,813 to Binelli.
	Regarding claim 3, Blackwell ‘560 discloses wherein the bracket body is integrally made by molding before bending and/or folding it.
	Binelli ‘813 teaches a similar bracket body that is instead made by cutting a sheet into a lamellar or strip-like form before bending and/or folding it.  The examiner submits that the bracket body of Blackwell ‘560 could easily be made by cutting a strip-like form and then bending and/or folding it.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bracket body of Blackwell ‘560 by cutting as taught in Binelli ‘813 in order to create the bracket using a cheaper manufacturing technique.
	
Allowable Subject Matter
	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
	The following is a statement of reasons for the indication of allowable subject matter:  note the claim limitations and method steps in their entirety.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA E MILLNER/Primary Examiner, Art Unit 3632